Citation Nr: 0716672	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-16 311	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1954 to January 
1956.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefit 
sought on appeal.  

The Board notes that in conjunction with his appeal for a 
back condition, the veteran perfected an appeal for service 
connection for tinnitus.  However, in March 2005 the RO 
granted service connection for tinnitus.  This constitutes a 
full grant of the benefit sought. As such, the only issue 
currently pending before the Board is the veteran's claim for 
service connection for a back condition.

In addition, the Board notes that the veteran's February 2003 
claim included a request for an increased rating for hearing 
loss.  However, this appeal was not pursued, as a Notice of 
Disagreement as to this issue was never received.  In May 
2004 the veteran filed a new claim for an increased rating 
for hearing loss, and in April 2005 the RO increased the 
veteran's evaluation to 40 percent.  A Notice of Disagreement 
was not received in response to the April 2005 rating 
decision.  For this reason, no further action is necessary 
with regard to this claim at this time.


FINDINGS OF FACT

1.  An unappealed January 1997 rating decision denied 
reopening the veteran's claim for service connection for a 
back condition.

2.  The evidence pertaining to the veteran's back condition 
submitted subsequent to the January 1997 rating decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.   

3.  The veteran currently has a back condition, which has 
been related by a medical professional to his injury in 
service.  



CONCLUSIONS OF LAW

1. The RO's January 1997 decision that denied reopening the 
claim for service connection for a back condition, is final. 
38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been received to reopen the 
veteran's claim for service connection for a back condition. 
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  The veteran's back condition was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For claims received on or after August 29, 2001, a claim 
shall be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  Evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim.  "Material" evidence is evidence which relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2006).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

Since the January 1997 denial, VAMC treatment notes and 
private medical records have been submitted.  In particular, 
an April 2003 statement from Richard C. Burns, D.O., 
A.O.B.F.P. links the veteran's current condition to his in 
service injury.  This constitutes "new" evidence because it 
was not previously submitted and is not cumulative or 
redundant of prior evidence.  The evidence is also 
"material" because it contains information not previously 
established that raises a reasonable possibility of 
substantiating the claim as it provides a nexus opinion.

This new and material evidence also satisfies the 
requirements for service connection.  To establish service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

The veteran's diagnosis of arthritis and multiple bulging 
discs of the lumbosacral spine is contained in the April 2003 
statement of Dr. Burns.  The veteran contends his current 
condition is related to a parachute jump he performed in 
service.  His service medical records support this 
contention.  While in service in April 1955 the veteran 
sought treatment for a back injury and the examining 
physician indicated the veteran's back had been bruised 
during a parachute jump.  

The April 2003 statement of Dr. Burns links this in-service 
injury to the veteran's current condition.  Dr. Burns' 
conclusion in this regard is based on his review of service 
medical records and a February 1996 MRI of the lumbosacral 
spine.  Dr. Burns found, "it is as likely as not that Mr. 
[redacted] current condition is the result of trauma from a 
parachute landing while on active duty in the United States 
Army in 1955."  A September 1996 statement of Dr. Burns also 
provided a positive nexus opinion, although it is less 
probative because it appears to be based entirely on the 
veteran's own recount of his medical history and his current 
condition.

Nonetheless, Based on Dr. Burns' April 2003 findings, the 
absence of any nexus opinion to the contrary, the April 1955 
service medical record, reasonable doubt must be resolved in 
the veteran's favor and service connection must be granted.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Because the determinations issued in this decision are 
wholly favorable to the veteran, no further discussion of 
compliance with the VCAA as to those claims is not 
required.  The Regional Office will provide the veteran 
with notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability 
on appeal when it effectuates this grant.  


ORDER

Service connection for a back condition is granted.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


